Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 10, 2015

                                           No. 04-15-00490-CR

                                      IN RE Joseph Aaron HENRY

                                     Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On August 5, 2015, relator filed a pro se petition for writ of mandamus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
for writ of mandamus is DISMISSED FOR LACK OF JURISDICTION. The court’s opinion
will issue at a later date.

           It is so ORDERED on August 10, 2015.



                                                            _________________________________
                                                            Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2015.



                                                            ___________________________________
                                                            Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause Nos. J92-53A, styled In the Matter of J.A.H., A Child, County Court, Kerr
County, Texas, and A92-385, styled The State of Texas v. Joseph Aaron Henry, 216th Judicial District Court, Kerr
County, Texas.